Case 2:20-cv-00290-DBB-DAO Document 58 Filed 08/03/21 PageID.722 Page 1 of 4




Andrew W. Stavros (8615)
Austin B. Egan (13203)
STAVROS LAW P.C.
8915 South 700 East, Suite 202
Sandy, Utah 84070
Tel: 801.758.7604
andy@stavroslaw.com
austin@stavroslaw.com
Attorneys for Robert Byron


               IN THE UNITED STATES DISTRICT COURT IN AND FOR
                   THE DISTRICT OF UTAH, CENTRAL DIVISION


ROBERT BYRON,
                                                     MOTION FOR WITHDRAWAL OF
       Plaintiff,                                    COUNSEL

vs.                                                  Case No. 2:20-cv-00290-DBB-DAO

UNIVERSITY OF UTAH,                                  Judge David Barlow
LORI MCDONALD, in her official capacity,             Magistrate Judge Daphne Oberg
and RUTH WAKINS, in her official capacity,

      Defendants.


        Pursuant to DUCivR 83-1.3, Austin Egan and Andrew Stavros (“Counsel”) hereby move

to withdraw as counsel for:

        Robert Byron (“Client”)
        1596 South Park Street
        Salt Lake City, Utah 84105
        Tel. 801.654.2729
        rob.byron@hotmail.com

        The reasons for withdrawal are as follows:




                                                1
Case 2:20-cv-00290-DBB-DAO Document 58 Filed 08/03/21 PageID.723 Page 2 of 4




        Client has not compensated Counsel in accordance with their representation agreement.

The unpaid balance is too high and has remained unpaid for too long. Counsel cannot represent

Client without the compensation they agreed to in their representation agreement.

        In the event this motion is granted, Client or new counsel for Client must file a notice of

appearance within twenty-one (21) days after entry of the order, unless otherwise ordered by the

court. Pursuant to Utah DUCivR 83-1.3, no corporation, association, partnership, limited liability

company or other artificial entity may appear pro se, but must be represented by an attorney who

is admitted to practice in this court.

        This motion is made without the client’s consent. Counsel certifies that Client has been

served with a copy of this motion. Counsel further certifies that Client has been advised of the

following:

        Under the Third Amended Scheduling Order (ECF No. 50), the deadline for dispositive

motions and motions to exclude expert testimony is August 4, 2021. Defendants will likely file

their motion for summary judgment on August 4, 2021. Defendants’ motion for summary

judgment will have the potential of disposing of this case. Thus, if the motion to withdraw as

counsel is granted, Client will need to respond to Defendant’s motion. If no dispositive motions

are filed, a scheduling conference has been set for August 12, 2021, at 2:45 p.m. before Judge

Barlow. Counsel further reiterates that if this motion is granted, Client or his new counsel must

file a notice of appearance within twenty-one (21) days after entry of the order, unless otherwise

ordered by the court.

        The following motions have been fully briefed but have not been ruled upon, and no

hearing has been set on the motions:



                                                 2
Case 2:20-cv-00290-DBB-DAO Document 58 Filed 08/03/21 PageID.724 Page 3 of 4




       Plaintiff’s Motion for Leave to File Amended Complaint (ECF No. 42)
       Defendants’ Motion for Judgment on the Pleadings (ECF No. 48)

       Failure to comply with the orders of the Court, or the failure to appear for scheduled

hearings could result in sanctions.

       The undersigned certifies that no trial date is set.

       The form of an order is attached to this motion and will be submitted in MS Word format

by email to the presiding judge in this case.

                                        CERTIFICATION

       Counsel hereby certifies that a copy of this Motion for Withdrawal of Counsel has been

sent to Client at the address indicated above.

                                          CONCLUSION

       Counsel respectfully requests that the Court grant this motion for withdrawal.

       Dated this 3rd day of August, 2021.


                                                 STAVROS LAW P.C.

                                                 /s/ Austin B. Egan
                                                 Austin B. Egan

                                                 /s/ Andrew W. Stavros
                                                 Andrew W. Stavros




                                                    3
Case 2:20-cv-00290-DBB-DAO Document 58 Filed 08/03/21 PageID.725 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I certify that on August 3, 2021, I filed this motion using the Court’s ECF system, which
sent automatic notice to:

       Rachel Terry
       Assistant Utah Attorney General
       SEAN D. REYES
       Utah Attorney General
       160 East 300 South, Sixth Floor
       P.O. Box 140856
       Salt Lake City, Utah 84114-0856

       I further certify that on August 3, 2021, I sent this motion, via email, to:

       Robert Byron
       rob.byron@hotmail.com

                                              /s/ Austin B. Egan
                                              Austin B. Egan




                                                 4
